



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173,
    210, 211, 212, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    346 or 347,

(ii) an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in
    respect of the disclosure of information in the course of the administration of
    justice when it is not the purpose of the disclosure to make the information
    known in the community. 2005, c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012,
    c. 1, s. 29.

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in subsection
    (1) applies to prohibit, in relation to proceedings taken against any person
    who fails to comply with the order, the publication in any document or the
    broadcasting or transmission in any way of information that could identify a
    victim, witness or justice system participant whose identity is protected by
    the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.M., 2015 ONCA 101

DATE: 20150212

DOCKET: C58607

Doherty, Cronk and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.M.

Appellant

Stephen Whitzman, for the appellant

Lucy Cecchetto, for the respondent

Heard and released orally: February 9, 2015

On appeal from the convictions entered on July 31, 2013 by
    Justice B. OMarra of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted of three counts of touching for a sexual
    purpose.  He appeals against his convictions on the sole ground that the trial
    judge erred in his assessment of the reliability of the complainants
    evidence.

[2]

During oral argument, the appellant focused particularly on two issues. 
    He argued that the trial judge erred: 1) by rationalizing the complainants
    minimal initial disclosure of the appellants abusive acts, based on
    assumptions that were unsupported by expert or other evidence; and 2) by
    failing to properly consider and assess inconsistencies in the complainants
    evidence regarding what the appellant contends were the complainants
    recovered memories of the appellants abusive conduct.

[3]

In our view, these arguments fail and the appeal must be dismissed.  We
    say this for the following reasons.

[4]

First, the trial judges reasons fairly set out the evidence of the
    complainants initial and subsequent disclosures of the appellants abusive
    acts.  The complainants account of the alleged events, as disclosed to various
    people at various times, was confirmed in part by her mothers testimony at
    trial.

[5]

Second, we do not accept the appellants submission that the trial judge
    erred by concluding that, [I]t would be difficult for a child to understand
    the type of physical contact [the appellant] had with [the complainant].  Read
    in context, this comment was not intended to reference the complainants
    understanding of events at any particular point in time but, rather, her
    appreciation of events as they occurred.

[6]

Third, the evidentiary record does not support the appellants claim
    that this is a case of recovered memories prompted by the complainants
    intermittent counselling over the years, or her own internet research regarding
    sexual abuse.  To the contrary, on our reading of the evidence and the trial
    judges findings, the complainants memories of the events in question did not
    all come flooding back to her late in life.  Rather, the complainant lived with
    these memories for most of her life but chose, for reasons articulated by the
    trial judge, to disclose them at a later date.

[7]

Finally, the trial judge provided clear and cogent reasons for his
    findings that the complainants account of events was both credible and
    reliable.  He expressly recognized that he should assess the complainants
    testimony with particular caution, given the historical nature of the
    appellants sexual misconduct.  The reasons confirm that the trial judge did
    scrutinize the complainants evidence with care, including the inconsistencies
    in her testimony identified by the defence.

[8]

Absent palpable and overriding error, the trial judges credibility and
    reliability findings attract significant deference from this court.  We see no
    reversible error in those findings or in the trial judges treatment of the
    complainants evidence as a whole.

[9]

Accordingly, the appeal is dismissed.

Doherty J.A.

E.A. Cronk J.A.

H.S. LaForme
    J.A.


